 

Exhibit 10.3

 

ASSET PURCHASE AGREEMENT

 

among

 

CONCORDIA PHARMACEUTICALS INC., S.À.R.L., BARBADOS BRANCH,

 

TELIGENT JERSEY LIMITED

 

and

 

IGI LABORATORIES, INC.

 

DATED AS OF OCTOBER 5, 2015

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

TABLE OF CONTENTS

 

    Page       ARTICLE I   DEFINITIONS AND TERMS       Section 1.1 Definitions 1
Section 1.2 Other Definitional Provisions 9       ARTICLE II   PURCHASE AND SALE
      Section 2.1 Purchase and Sale of Assets 10 Section 2.2 Consents 10 Section
2.3 Excluded Assets 11 Section 2.4 Assumption of Liabilities 12 Section 2.5
Excluded Liabilities 13       ARTICLE III   CLOSING       Section 3.1 Purchase
Price 13 Section 3.2 Closing 13 Section 3.3 Closing Deliverables 14      
ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF SELLER       Section 4.1
Organization and Qualification 15 Section 4.2 Authority; Binding Effect. 15
Section 4.3 No Conflicts 15 Section 4.4 Governmental Authorization; Consents 16
Section 4.5 Absence of Material Changes 16 Section 4.6 No Litigation 16 Section
4.7 Compliance with Laws. 17 Section 4.8 Product Registrations; Regulatory
Compliance. 17 Section 4.9 Intellectual Property. 18 Section 4.10 Assets 19
Section 4.11 Contracts 19 Section 4.12 Inventory 20 Section 4.13 Product
Liability 20 Section 4.14 Brokers 21 Section 4.15 Taxes 21 Section 4.16 No Other
Representations or Warranties 22

 



-i- 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 



ARTICLE V   REPRESENTATIONS AND WARRANTIES OF PURCHASER       Section 5.1
Organization and Qualification 22 Section 5.2 Authority; Binding Effect 22
Section 5.3 No Conflicts; Consents 23 Section 5.4 Governmental Authorization 23
Section 5.5 No Litigation 24 Section 5.6 Condition of the Purchased Assets 24
Section 5.7 Brokers 25       ARTICLE VI   COVENANTS       Section 6.1 Bulk
Transfer Laws. 25 Section 6.2 Books and Records 26 Section 6.3 Insurance 26
Section 6.4 Trade Notification 26 Section 6.5 Tax Allocation 27 Section 6.6 Tax
Treatment 27 Section 6.7 FDA Letters. 27 Section 6.8 Regulatory Responsibilities
28 Section 6.9 Cooperating 29 Section 6.10 Further Assurances 29 Section 6.11
Wrong Pockets 30 Section 6.12 Know-How License 30 Section 6.13 IGI Purchaser
Guarantee 31       ARTICLE VII   INDEMNIFICATION       Section 7.1
Indemnification by Seller 31 Section 7.2 Indemnification by IGI Purchaser 32
Section 7.3 Notice of Claims 32 Section 7.4 Third Party Claims 33 Section 7.5
Expiration 34 Section 7.6 Limitations on Indemnification. 34 Section 7.7 Losses
Net of Insurance, Etc. 35 Section 7.8 Reimbursement 36 Section 7.9 Sole
Remedy/Waiver 36       ARTICLE VIII   MISCELLANEOUS       Section 8.1 Notices 36

 



-ii-

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 8.2 Amendment; Waiver 38 Section 8.3 Successors and Assigns; No Third
Party Beneficiaries 38 Section 8.4 Entire Agreement 39 Section 8.5 Parties in
Interest 39 Section 8.6 Confidential Information 39 Section 8.7 Expenses,
Transfer Taxes and Property Taxes 40 Section 8.8 Schedules 40 Section 8.9
Governing Law; Jurisdiction 41 Section 8.10 WAIVER OF JURY TRIAL 42 Section 8.11
Counterparts 42 Section 8.12 Headings 43 Section 8.13 Severability 43 Section
8.14 Mutual Drafting 44

 

SCHEDULES OTHER THAN DISCLOSURE SCHEDULES

 

1.1(a)   IGI Purchased Assets 1.1(b)   Intellectual Property Licenses 1.1(c)  
Knowledge of Purchaser 1.1(d)   Knowledge of Seller 1.1(e)   Products and
Product Registrations 1.1(f)   Retained Products 1.1(g)   Shared Contracts
1.1(h)   TJL Purchased Assets 2.1(i)   Contracts Solely Relating to the Products
2.1(ii)   Purchase Orders

 

EXHIBITS

 

EXHIBIT A   IGI Assignment and Assumption Agreement EXHIBIT B   IGI Bill of Sale
EXHIBIT C   Labeled Inventory Partial Assignment Agreement EXHIBIT D   Receipt
EXHIBIT E   Teligent Assignment and Assumption Agreement EXHIBIT F   Teligent
Bill of Sale EXHIBIT G   Transition Services Agreement EXHIBIT H   List of
Instruments and Documents Delivered at Closing by Seller EXHIBIT I   List of
Instruments and Documents Delivered at Closing by IGI Purchaser EXHIBIT J   List
of Instruments and Documents Delivered at Closing by TJL Purchaser

 

-iii- 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement is made and entered into as of the 5th day of
October 2015, by and between Concordia Pharmaceuticals Inc., S.à.r.l., Barbados
Branch, the Barbados branch of Concordia Pharmaceuticals Inc., a société à
responsabilité limitée (private limited liability company) duly organized and
validly existing under the laws of the Grand-Duchy of Luxembourg, with a share
capital of USD 5,000,000, having its registered office at 8-10 Avenue de la Gare
– L-2610 Luxembourg, Grand-Duchy of Luxembourg and in the process of
registration with the Registre de Commerce et des Sociétés, Luxembourg
(Luxembourg Trade and Companies Register) (formerly known as and
successor-in-interest to Concordia Pharmaceuticals Inc., an international
business company organized under the laws of Barbados) (“Seller”), on the one
hand, and IGI Laboratories, Inc., a corporation organized under the laws of
Delaware (“IGI Purchaser”), and Teligent Jersey Limited, a company incorporated
in Jersey with registration number 119574 and having its registered office at 47
Esplanade, St. Helier, Jersey JE1 0BD (“TJL Purchaser,” and together with IGI
Purchaser, “Purchasers”, and each, a “Purchaser”), on the other hand.

 

WITNESSETH:

 

WHEREAS, Seller desires to sell, transfer and assign to IGI Purchaser, and IGI
Purchaser desires to acquire and assume from Seller, all of the Inventory, the
IGI Assumed Contracts and all of the Assumed Liabilities associated therewith,
all as more specifically provided herein; and

 

WHEREAS, Seller desires to sell, transfer and assign to TJL Purchaser, and TJL
Purchaser desires to acquire and assume from Seller, all of the TJL Purchased
Assets, and all of the Assumed Liabilities associated therewith, all as more
specifically provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the parties hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS AND TERMS

 

Section 1.1        Definitions. As used in this Agreement, the following terms
shall have the meanings set forth or as referenced below:

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made.

 

“Agreement” means this Agreement, as amended or supplemented from time to time
in accordance with the terms hereof.

 

“Ancillary Agreements” means, collectively, the IGI Assignment and Assumption
Agreement, the TJL Assignment and Assumption Agreement, the IGI Bill of Sale,
the TJL Bill of Sale, the Labeled Inventory Partial Assignment Agreement, the
Transition Services Agreement and each other agreement, document, instrument
and/or certificate to be executed by Purchasers or Seller in connection with the
transactions contemplated by this Agreement.

 

“Assignment Consent” has the meaning set forth in Section 2.2(a).

 

“Assumed Contracts” means, with respect to IGI Purchaser, the IGI Assumed
Contracts, with respect to TJL Purchaser, the TJL Assumed Contracts, and with
respect to Seller, the IGI Assumed Contracts and the TJL Assumed Contracts.

 

“Assumed Liabilities” has the meaning set forth in Section 2.4.

 

“Books and Records” means financial, accounting, operating data and records,
including (a) inventory records, product specifications, customer lists, cost
and pricing information, supplier lists, customer literature, quality control
records and manuals; (b) product development files, and records and stability
and clinical studies; (c) data relevant to the manufacturing of a Product; (d)
Regulatory Documentation; and (e) Promotional Materials, in each of the
foregoing clauses (a) through (e), solely to the extent (i) in Seller’s physical
possession or control and (ii) of the portions thereof exclusively related to
the Purchased Assets (including all data and other information stored on discs,
tapes or other media); provided, however, that Seller may retain a copy of (A)
all such Books and Records to the extent necessary for reporting, regulatory,
Tax, accounting or litigation purposes, (B) any correspondence to, with or from
any Person in connection with the Excluded Assets, the Excluded Liabilities or
as otherwise required by applicable Law and (C) any books and records relating
to the Excluded Assets or Excluded Liabilities.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City or the parish of St. Michael, Barbados, are
authorized or obligated by applicable law or executive order to close.

 

“Cap” has the meaning set forth in Section 7.6(b).

 

“Closing” means the closing of the transactions described in Article III
pursuant to and in accordance with the terms of this Agreement.

 

“Closing Date” has the meaning set forth in Section 3.2.

 

“Confidentiality Agreement” means the Confidentiality Agreement between Seller
and Purchaser, dated July 9, 2015, as amended or supplemented from time to time.



-2- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“Consideration” has the meaning set forth in Section 6.5.

 

“Contract” means any binding written contract, agreement, lease, license or
commitment.

 

“Copyrights” means all copyrights and registrations and applications therefor,
and all renewals, extensions, restorations and reversions thereof.

 

“Distribution Activities” has the meaning set forth in Section 6.2.

 

“Excluded Assets” has the meaning set forth in Section 2.3(a).

 

“Excluded Liabilities” has the meaning set forth in Section 2.5.

 

“Exploitation” (including, with correlative meanings, the terms “Exploit” and
“Exploited”) means sale.

 

“FDA” means the U.S. Food and Drug Administration or a successor thereto.

 

“FDCA” means the U.S. Federal Food, Drug and Cosmetic Act of 1938, as amended
and implementing regulations.

 

“FTC” means the U.S. Federal Trade Commission or a successor thereto.

 

“Fundamental Representations” has the meaning set forth in Section 7.5.

 

“Governmental Authority” means any supranational, national, federal, state or
local judicial, legislative, executive or regulatory authority.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Health Care Laws” means all applicable health care Laws and Governmental
Orders, including the federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b),
the Anti-Inducement Law, 42 U.S.C. § 1320a-7a(a)(5), the civil False Claims Act,
31 U.S.C. §§ 3729 et seq., the administrative False Claims Law, 42 U.S.C. §
1320a-7b(a), the Health Insurance Portability and Accountability Act of 1996, 42
U.S.C. §§ 1320d et seq., as amended by the Health Information Technology for
Economic and Clinical Health Act, 42 U.S.C. §§ 17921 et seq., the exclusion
Laws, 42 U.S.C. § 1320a-7, the FDCA and related FDA regulations, Medicare, Title
XVIII of the Social Security Act, and Medicaid, Title XIX of the Social Security
Act.

 

“IGI Assignment and Assumption Agreement” means the assignment and assumption
agreement, dated as of the Closing Date, attached as Exhibit A to this
Agreement.

 

“IGI Assumed Contracts” has the meaning set forth in Schedule 1.1(a).

 



-3- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“IGI Bill of Sale” means the bill of sale, dated as of the Closing Date,
attached as Exhibit B of this Agreement.

 

“IGI Purchase Orders” has the meaning set forth in Schedule 1.1(a).

 

“IGI Purchaser” has the meaning set forth in the Preamble of this Agreement.

 

“IGI Purchased Assets” means the assets set forth on Schedule 1.1(a), it being
understood that the IGI Purchased Assets do not include the Excluded Assets.

 

“Indemnified Party” has the meaning set forth in Section 7.3(a).

 

“Indemnifying Party” has the meaning set forth in Section 7.3(a).

 

“Indemnity Threshold” has the meaning set forth in Section 7.6(a).

 

“Independent Accountant” has the meaning set forth in Section 6.5.

 

“Intellectual Property” means all worldwide Copyrights, Patents and Trademarks,
and Trade Secrets.

 

“Intellectual Property Licenses” means the licenses identified in Schedule
1.1(b).

 

“Inventory” means (a) all raw materials, active pharmaceutical ingredients,
excipients, intermediaries, reagents, supplies, packaging, work in progress and
finished goods owned by Seller and (b) finished goods, whether imported,
procured from contract manufacturers, or otherwise, that are in Seller’s
physical possession or control, in each case, as of the Closing Date and that
are exclusively related to the Products and are set forth in Section 4.12 of the
Seller Disclosure Schedule.

 

“Inventory Value” means the value of the Inventory as of the Closing Date, which
the Parties hereby agree is $1,000,000.

 

“Knowledge of Purchaser” means the current actual (but not constructive or
imputed) knowledge, without inquiry or investigation, of any of the individuals
listed on Schedule 1.1(c).

 

“Knowledge of Seller” means the current actual (but not constructive or imputed)
knowledge, after reasonable inquiry, of any of the individuals listed on
Schedule 1.1(d).

 

“Labeled Inventory Partial Assignment Agreement” means the Labeled Inventory
Partial Assignment Agreement, dated as of the Closing Date, by and among Seller,
IGI Purchaser, Covis Pharma S.à.r.l., Zug Branch, Covis Injectables S.à.r.l.,
Zug Branch, and Covis Pharmaceuticals, Inc., attached as Exhibit C.

 

“Labeling” (and the correlative terms “Label” and “Labeled”) shall be as defined
in Section 201(m) of the FDCA (21 U.S.C. § 321(m)) as implemented by 21 CFR Part
201, and other comparable foreign Law relating to the subject matter thereof,
including the applicable Product’s label, packaging and package inserts
accompanying such Product, and any other written, printed, or graphic materials
accompanying such Product, including patient instructions or patient indication
guides.

 



-4- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“Laws” means any federal, state, foreign or local law, common law, statute,
ordinance, rule, regulation, code or Governmental Order.

 

“Liabilities” means any and all Losses, debts, liabilities and obligations,
whether accrued or unaccrued, fixed, known or unknown, absolute or contingent,
matured or unmatured or determined or determinable.

 

“Licensed Intellectual Property” means all of the Intellectual Property that is
licensed to Seller under the Intellectual Property Licenses.

 

“Licensed Know-How” means all Trade Secret Rights that are (a) owned by Seller
or licensable by Seller under Section 6.18 of the Asset Purchase Agreement,
dated March 9, 2015, by and among Covis Pharma S.à.r.l., Zug Branch, Covis
Injectables S.à.r.l., Zug Branch, Concordia Pharmaceuticals Inc., Concordia
Healthcare Corp. and Covis Pharma Holdings S.à.r.l., in each case immediately
after the Closing and (b) used in or necessary to Exploit the Products.

 

“Licenses” means all licenses, permits, certificates and other authorizations
and approvals pertaining to the Products required by applicable Laws.

 

“Liens” means any lien, security interest, mortgage, charge or similar
encumbrance.

 

“Loss” or “Losses” has the meaning set forth in Section 7.1.

 

“Material Adverse Effect” means an effect, event, fact, occurrence, development,
condition or change that individually or considered together with all other
effects, events, facts, occurrences, developments, conditions or changes (i) has
or would reasonably be expected to have a materially adverse effect on the
Purchased Assets or their Exploitation, taken as a whole, or (ii) prevents or
materially impedes or delays the consummation by Seller of the transactions
contemplated by this Agreement or the Ancillary Agreements, but does not include
any change or adverse effect caused by (a) changes in conditions generally
affecting (I) the healthcare industry or (II) the United States economy as a
whole (whether regulatory, legislative or political conditions or securities,
credit, financial or other capital markets conditions); (b) the announcement of
this Agreement and the transactions contemplated by this Agreement, (c) any
failure to meet any internal or publicly available projections, forecasts,
estimates or predictions with respect to the Purchased Assets or their
Exploitation or (d) changes in geopolitical conditions, the outbreak or
escalation of hostilities, any acts of war, sabotage, terrorism or military
actions, or any natural disasters or calamities; provided, however, that any
effect, event, fact, occurrence, development, condition or change referred to in
clause (a) or in clause (d) above shall be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur to the extent that such effect, event, fact, occurrence, development,
condition or change has a disproportionate effect on the Purchased Assets or
their Exploitation relative to other Persons engaged in similarly situated
businesses, in the industries in which Seller operates.

 



-5- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“NDA” means a new drug application.

 

“NDC Number” means the unique identifying number assigned to a drug product,
including the labeler code, product code and package code, in connection with
the drug listing requirements of Section 510(j) of the FDCA and applicable FDA
rules and regulations.

 

“Non-Assignable Asset” has the meaning set forth in Section 2.2(a).

 

“Party” means each of IGI Purchaser, TJL Purchaser and Seller.

 

“Patents” means all patents and patent applications, together with any
extensions, supplemental protection certificates, reexaminations, reissues,
divisions and continuations and foreign counterparts claiming priority to any of
the foregoing.

 

“Permitted Encumbrances” means (i) Liens approved in writing by Purchasers;
(ii) statutory Liens arising by operation of Law with respect to a Liability
incurred in the ordinary course of business that is not delinquent or is being
contested in good faith by appropriate proceedings; (iii) Liens and other
imperfections of title that do not materially detract from the value or
materially impair the use of the property subject thereto; (iv) Liens for Taxes
not yet subject to penalties for nonpayment or that are being contested in good
faith by appropriate proceedings; (v) mechanics’, materialmens’, carriers’,
workmens’, warehousemens’, repairmens’, landlords’ or other like Liens and
security obligations that are not delinquent and (vi) Liens arising in
connection with the transactions contemplated by this Agreement.

 

“Person” means an individual, a limited liability company, joint venture, a
corporation, a partnership, an association, a trust, a division or operating
group of any of the foregoing or any other entity or organization.

 

“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
after the Closing Date.

 

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the Closing Date.

 

“Proceeding” has the meaning set forth in Section 8.9(b).

 

“Product Registrations” means the authorizations from applicable Governmental
Authorities (including NDAs) and comparable regulatory filings (i) granted to
Seller by, or applications therefor pending with, any applicable Governmental
Authority (including applications that are in the process of being prepared by
Sellers) and (ii) acquired by Seller from a third party, in each case required
to manufacture, commercialize, develop, package, Label, store, use, market,
import, export, distribute and/or sell any of the Products listed on Schedule
1.1(e).

 



-6- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“Products” means the products listed under the heading “Products” in the table
set forth on Schedule 1.1(e).

 

“Promotional Materials” means, collectively, all marketing materials, marketing
research data, customer and sales information, product literature, promotional
materials and data, advertising and display materials (including all underlying
designs, samples, charts, diagrams, photos and electronic files related to the
foregoing) and all training materials, in each case in whatever form or medium
(e.g., audio, visual, digital or print), to the extent (i) in Seller’s physical
possession or control and (ii) of the portions thereof exclusively related to
the Purchased Assets.

 

“Property Taxes” has the meaning set forth in Section 8.7(b).

 

“Purchase Orders” means, with respect to IGI Purchaser, the IGI Purchase Orders,
and with respect to TJL Purchaser, the TJL Purchase Orders.

 

“Purchase Price” has the meaning set forth in Section 3.1(a).

 

“Purchased Assets” means, with respect to IGI Purchaser, the IGI Purchased
Assets, with respect to TJL Purchaser, the TJL Purchased Assets, and with
respect to Seller, the IGI Purchased Assets and the TJL Purchased Assets, it
being understood that the Purchased Assets do not include the Excluded Assets.

 

“Purchasers” has the meaning set forth in the Preamble of this Agreement.

 

“Purchaser FDA Transfer Letter” means each of the letters from IGI Purchaser
and/or TJL Purchaser to the FDA indicating TJL Purchaser’s acquisition of each
Product Registration from Seller and acceptance of the associated regulatory
responsibilities.

 

“Purchaser Indemnified Parties” has the meaning set forth in Section 7.1.

 

“Receipt” means the receipt for payment of the Purchase Price at Closing, dated
as of the Closing Date, attached as Exhibit D hereto.

 

“Regulatory Documentation” means (a) all regulatory filings and supporting
documents (including copies of all correspondence between Seller and the
applicable Governmental Authority), chemistry, manufacturing and controls data
and documentation, preclinical and clinical studies and tests, (b) the NDAs and
foreign equivalents and all regulatory files related thereto, current approved
Labeling and any other existing files and dossiers, including the underlying
data or information used to support, maintain or obtain marketing authorization
of the underlying Product, (c) all records maintained under record keeping or
reporting Laws of the FDA or any other Governmental Authority, including FDA
warning letters, FDA notices of adverse finding letters, FDA audit reports
(including any responses to such reports), any correspondence with any office at
the FDA, periodic safety update reports, complaint files, and annual product
quality reviews, (d) the complete complaint, adverse event and medical inquiry
filings with respect to the Products as required by applicable Laws and related
to the Purchased Assets, including the Product Registrations and (e) all
equivalent, comparable or analogous documentation with respect to any other
country outside the United States, in each of the foregoing clauses (a) through
(e), solely to the extent (i) in Seller’s physical possession or control and
(ii) exclusively related to the Purchased Assets.

 



-7- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“Representatives” means, with respect to any Person, the directors, officers,
managers, employees, independent contractors, authorized agents or consultants
of such Person.

 

“Retained Products” means all products owned by Seller other than the Products,
including those set forth on Schedule 1.1(f).

 

“Seller” has the meaning set forth in the Preamble of this Agreement.

 

“Seller Disclosure Schedule” has the meaning set forth in Article IV.

 

“Seller FDA Transfer Letter” means each of the letters from Seller to the FDA
indicating Seller’s transfer of the ownership of each Product Registration to
Purchaser.

 

“Seller Indemnified Parties” has the meaning set forth in Section 7.2.

 

“Shared Contract” means any Contract binding upon Seller that relates to one or
more Products and to one or more Retained Products and is set forth on Schedule
1.1(g).

 

“Tax” or “Taxes” means any and all federal, state, local, foreign and other
income, gross receipts, sales, use, value-added, production, ad valorem,
transfer, franchise, registration, profits, license, lease, service, service
use, withholding, payroll, employment, unemployment, estimated, excise,
severance, environmental, stamp, occupation, premium, property (real or
personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such interest, additions or penalties determined or assessed by a
Taxing Authority.

 

“Tax Return” includes any return, report, declaration, election, notice, filing,
form, statement and other document (whether in tangible, electronic or other
form) and including any amendment, schedule, attachment, supplement, appendix or
exhibit thereto, made, prepared, filed or required to be made, prepared or filed
by applicable Laws relating to Taxes.

 

“Taxing Authority” means any Governmental Authority, body or instrumentality
exercising any authority to impose, regulate or administer the imposition of
Taxes.

 

“TJL Assignment and Assumption Agreement” means the assignment and assumption
agreement, dated as of the Closing Date, attached as Exhibit E to this
Agreement.

 

“TJL Assumed Contracts” has the meaning set forth in Schedule 1.1(h).

 

“TJL Bill of Sale” means the bill of sale, dated as of the Closing Date,
attached as Exhibit F of this Agreement.

 



-8- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“TJL Purchase Orders” has the meaning set forth in Schedule 1.1(h).

 

“TJL Purchased Assets” means the assets set forth on Schedule 1.1(h), it being
understood that the TJL Purchased Assets do not include the Excluded Assets.

 

“TJL Purchaser” has the meaning set forth in the Preamble of this Agreement.

 

“Third Party Claim” has the meaning set forth in Section 7.4(a).

 

“Trade Secret” means a “Trade Secret” as such term is defined in the Uniform
Trade Secrets Act, published in 1979 and amended in 1985.

 

“Trade Secret Rights” means all rights, anywhere in the world, in or to trade
secrets, inventions, discoveries, formulae, know-how, ideas, processes, designs,
data, databases and other proprietary information, in each case, whether or not
patentable or copyrightable.

 

“Trademarks” means all  trademarks, service marks, internet domain names, trade
dress, trade names, all applications and registrations for the foregoing, and
all goodwill associated therewith and symbolized thereby, including all renewals
of the same.

 

“Transfer Taxes” means any federal, state, county, local, foreign and other
sales, use, transfer, value added, conveyance, documentary transfer, stamp,
recording, registration or other similar Tax (including any notarial fee)
imposed in connection with, or otherwise relating to, the transactions
contemplated by this Agreement or the recording of any sale, transfer or
assignment of property (or any interest therein) effected pursuant to this
Agreement, but such term shall not include Taxes imposed on or measured by net
income of Seller or Purchasers, or imposed in lieu of such a Tax.

 

“Transition Services Agreement” means the Transition Services Agreement, dated
as of the Closing Date, by and between Seller and Purchasers, attached as
Exhibit G.

 

Section 1.2        Other Definitional Provisions. (a) The words “hereof”,
“herein”, “hereto” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

(b)        The terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa.

 



-9- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(c)        The terms “dollars” and “$” shall mean United States of America
dollars.

 

(d)        The term “including” shall mean “including, without limitation.”

 

(e)        When a reference is made in this Agreement to an Article, a Section,
an Exhibit or a Schedule, such reference shall be to an Article of, a Section
of, an Exhibit to or a Schedule to, this Agreement unless otherwise indicated.

 

ARTICLE II

 

PURCHASE AND SALE

 

Section 2.1        Purchase and Sale of Assets. Upon the terms and subject to
the conditions set forth herein and subject to Section 2.2, at the Closing,
Seller shall sell, convey, assign, transfer and deliver to each Purchaser, as
applicable, and each Purchaser, as applicable, shall purchase, acquire and
accept from Seller, free and clear of all Liens, other than Permitted
Encumbrances, all of Seller’s right, title and interest in, to and under the
Purchased Assets.

 

Section 2.2        Consents. (a) Notwithstanding Section 2.1, if any of the
Assumed Contracts or other Purchased Assets are not assignable or transferable
(each, a “Non-Assignable Asset”) without the consent of, or waiver by, a third
party (each, an “Assignment Consent”), either as a result of the provisions
thereof or applicable Laws, and any of such Assignment Consents are not obtained
by Seller on or prior to the Closing Date, (i) Seller shall continue its efforts
pursuant to Section 2.2(b) to obtain the Assignment Consents after Closing, (ii)
this Agreement and the related instruments of transfer shall not constitute an
assignment or transfer of such Non-Assignable Assets and (iii) the applicable
Purchaser shall not assume Seller’s rights or obligations under such
Non-Assignable Asset (and such Non-Assignable Asset shall not be included in the
Purchased Assets).

 



-10- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(b)        Seller shall use reasonable best efforts from and after the Closing
to obtain the consent of the counterparty to any such Non-Assignable Asset to
the assignment (in whole, or with respect to any Shared Contract, in part) of
such Non-Assignable Asset to the applicable Purchaser or to otherwise cooperate
with such Purchaser to enter into a reasonable and lawful arrangement, including
a new Contract with such Purchaser on substantially the same terms as exist
under the applicable Non-Assignable Asset, to provide such Purchaser
substantially equivalent economic benefits as it would have obtained to the
extent the Non-Assignable Asset had been a Purchased Asset for a period not to
exceed the remaining term or useful life of such Non-Assignable Asset, including
subcontracting, sublicensing or subleasing any or all of Seller’s rights and
obligations with respect to such Non-Assignable Asset to the extent related to
the Products, to such Purchaser, but only to the extent such cooperation would
not result in a breach of the terms of such Non-Assignable Asset and is not
prohibited under applicable Law (it being understood that neither Seller nor
such Purchaser shall be required to expend money, commence any litigation or
offer or grant any accommodation (financial or otherwise) to any third party in
connection with its obligations pursuant to this Section 2.2); provided that, in
any such alternative arrangement, such Purchaser shall, solely to the extent
related to the Products, (i) be entitled to all benefits thereof, economic or
otherwise, (ii) pay, perform or discharge when due any Liabilities arising
thereunder after the Closing but not transferred to such Purchaser pursuant to
this Section 2.2, and provide to Seller all support reasonably necessary or
appropriate to enable Seller to perform its obligations thereunder, (iii) bear
all Taxes with respect thereto or arising therefrom and (iv) shall, severally
and jointly with such other Purchaser, indemnify Seller in respect of all
Liabilities of Seller in respect of each such arrangement and underlying
Purchased Asset, to the extent such Liabilities have been incurred before the
[***] ([***])[***] anniversary of the Closing. If and when such consents or
approvals are obtained or such other required actions have been taken, the
assignment of such Non-Assignable Asset, to the extent related to the Products,
to the applicable Purchaser will be effected in accordance with the terms of
this Agreement, and such Non-Assignable Asset will be deemed to be a Purchased
Asset and the obligations and liabilities related thereto will be deemed Assumed
Liabilities, in each case, for all purposes of this Agreement.

 

Section 2.3        Excluded Assets. (a) Seller and Purchasers expressly agree
and acknowledge that the Purchased Assets will not include any assets of any
kind, nature, character or description (whether real, personal or mixed, whether
tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise, and wherever situated) that are not expressly included within the
definition of Purchased Assets (the “Excluded Assets”).

 



-11- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(b)        After the Closing Date, Purchasers shall take all actions (or shall
cause its Affiliates to take all actions) reasonably requested by Seller to
effect the provisions of this Section 2.3, including the return of any Excluded
Assets.

 

Section 2.4        Assumption of Liabilities. Upon the terms and subject to the
conditions of this Agreement, each Purchaser agrees, effective at the Closing,
to assume and to satisfy and discharge when due the following Liabilities of
Seller (all of such Liabilities other than the Excluded Liabilities being herein
collectively referred to as the “Assumed Liabilities”):

 

(a)        all Liabilities in respect of Products Exploited by or on behalf of
Purchasers on or after the Closing, including Liabilities in respect of returns,
rebates and chargebacks of Products and, to the extent attributable to the
period after the Closing Date, payment of user fees due for the Products under
the Prescription Drug User Fee Act, as amended, as further detailed in the
Transition Services Agreement;

 

(b)        all Liabilities for Taxes relating to the Purchased Assets or the
Products with respect to a Post-Closing Tax Period allocated in accordance with
Section 8.7(b);

 

(c)        all Liabilities for materials and services relating to the Purchased
Assets contracted for by Seller in the ordinary course of business prior to the
Closing, but not delivered or supplied until after the Closing, and all
Liabilities to customers under the Purchase Orders;

 

(d)        all Liabilities under Assumed Contracts, other than any Liability to
the extent arising out of, or resulting from, (i) Liabilities incurred at or
prior to Closing, (ii) any event, state of facts, occurrence, circumstance,
development or change that arose or existed prior to Closing or (iii) services
performed or Products sold under Assumed Contracts prior to the Closing; and

 

(e)        all other Liabilities arising on or after the Closing, solely to the
extent arising out of, or relating to, the Purchased Assets or the Products.

 



-12- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 2.5        Excluded Liabilities. Except to the extent expressly included
in the Assumed Liabilities, Purchasers will not assume or be responsible or
liable for any (a) Liabilities arising prior to the Closing or (b) Liabilities
that relate to acts, events, state of facts, occurrence, circumstances,
development, change or conditions that arose or existed prior to the Closing, in
each case, of Seller or its Affiliates, including any Liabilities for Taxes with
respect to the Pre-Closing Tax Period allocated in accordance with Section
8.7(b) (collectively, the “Excluded Liabilities”).

 

ARTICLE III

 

CLOSING

 

Section 3.1        Purchase Price

 

(a)        At the Closing, in consideration of the sale and transfer of the
Purchased Assets, Purchasers agree to (x) purchase from Seller the Purchased
Assets for an aggregate purchase price consisting of (i) $10,000,000 in cash
plus (ii) the Inventory Value (together, the “Purchase Price”) and (y) assume,
satisfy and discharge when due the Assumed Liabilities.

 

(b)        The Purchase Price shall be paid without reduction for any Transfer
Taxes or withholding Taxes imposed by the United States or any state or
possession of the United States. Purchasers shall pay the Purchase Price at the
Closing in immediately available funds, by wire transfer, the wire instructions
for which will be specified in written instructions given by Seller to
Purchasers.

 

Section 3.2        Closing. The Closing shall take place at the offices of
Sullivan & Cromwell LLP, located at 125 Broad Street, New York, New York 10004,
at 10:00 a.m. (New York City time) on the date of this Agreement or at such
other time and place as the Parties may mutually agree in writing. The date on
which the Closing occurs is called the “Closing Date.” The Closing shall be
deemed to occur and be effective as of the opening of business on the Closing
Date.

 



-13- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 3.3        Closing Deliverables.

 

(a)        At the Closing, Seller shall deliver or cause to be delivered to
Purchasers the instruments and documents set forth in Exhibit H. Promptly after
the Closing, but no later than [***] ([***])[***] following the Closing, Seller
shall deliver, or cause to be delivered, to Purchasers physical possession of
the Purchased Assets, subject to Section 2.2 and to the extent permitted by
applicable Law. With respect to (i) the Inventory, delivery shall, unless the
Parties otherwise mutually agree, be made at the following address: 4580
Mendenhall Road, Memphis, Tennessee 38141; and (ii) all Books and Records and
related items capable of being delivered in electronic format and all other
tangible Purchased Assets, delivery shall, unless the Parties otherwise mutually
agree, be made in an electronic medium to the following address: Teligent Jersey
Limited, c/o IGI Laboratories, Inc. 105 Lincoln Avenue, Buena, NJ 08310.

 

(b)        At the Closing, each Purchaser, as applicable, shall deliver or cause
to be delivered to Seller, the following: (i) the Purchase Price, as provided in
Section 3.1, (ii) the instruments and documents set forth in Exhibit I and (iii)
the instruments and documents set forth in Exhibit J.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the corresponding sections or subsections of the
disclosure schedule delivered by Seller to Purchasers prior to entering into
this Agreement (the “Seller Disclosure Schedule”) (it being agreed that
disclosure of any item in any section or subsection of the Seller Disclosure
Schedule shall be deemed disclosure with respect to any other section or
subsection to which the relevance of such item is reasonably apparent on its
face), Seller hereby represents and warrants to Purchaser as follows:

 



-14- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 4.1        Organization and Qualification. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation and is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the concept of
good standing is recognized and in which such qualification or licensing is
necessary under applicable Laws of such jurisdiction.

 

Section 4.2        Authority; Binding Effect.

 

(a)        Seller has all requisite corporate power and authority to carry on
its business as it is now being conducted and to execute and deliver this
Agreement and each Ancillary Agreement to which it is a party and to perform its
obligations hereunder and thereunder. The execution and delivery by Seller of
this Agreement and each such Ancillary Agreement to which it is a party, and the
performance by it of its obligations hereunder and thereunder, have been duly
authorized by all requisite corporate action. No approval of any Affiliate of
Seller, nor any of their respective shareholders is necessary for Seller to
execute and deliver this Agreement and each Ancillary Agreement to which it will
be a party or perform the transactions contemplated hereby or thereby, other
than any such approval that has been obtained and remains in full force and
effect.

 

(b)        This Agreement and each Ancillary Agreement has been duly executed
and delivered by Seller and constitutes a valid and binding obligation of
Seller, in each case enforceable against Seller in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting creditors’ rights
generally or by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or law).

 

Section 4.3        No Conflicts. The execution, delivery and performance of this
Agreement and each Ancillary Agreement by Seller and the consummation of the
transactions contemplated hereby and thereby will not (i) violate any provision
of the organizational documents of Seller; (ii) subject to the terms of Section
2.2, conflict with, or result in the breach of, constitute a default under,
result in the termination, cancellation or acceleration (whether after the
giving of notice or the lapse of time or both) of any right or obligation of
Seller under, or to a loss of any benefit to which Seller is entitled under, any
Assumed Contract; or (iii) violate or result in a breach of or constitute a
default under any Law or other restriction of any Governmental Authority to
which Seller is subject; except, with respect to clauses (ii) and (iii), for any
violations, breaches, conflicts, defaults, terminations, cancellations or
accelerations that have not or would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 



-15- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 4.4        Governmental Authorization; Consents. Except as set forth on
Section 4.4 of the Seller Disclosure Schedule, the execution, delivery or
performance of the obligations under this Agreement or any Ancillary Agreement
by Seller or the consummation of the transactions by Seller contemplated hereby
or thereby, including the transfer of the Purchased Assets to Purchasers, does
not require the consent, approval, waiver or authorizations of, filing with,
notices to, or exemption by, any Governmental Authority, except for consents or
approvals that the failure to obtain would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 4.5        Absence of Material Changes. Except as otherwise contemplated
by this Agreement, during the period in which Seller has owned the Purchased
Assets to the date of this Agreement, except with respect to the transactions
contemplated by this Agreement and the Ancillary Agreements and the sales
process with respect to the Purchased Assets by Seller:

 

(a)        Seller operated the Purchased Assets, in all material respects, in
the ordinary course of business; and

 

(b)        There has not been any event, fact, occurrence, development,
condition or change that, individually or in the aggregate, has had or would
reasonably be expected to result in a Material Adverse Effect.

 



-16- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 4.6        No Litigation. As of the date of this Agreement, there is no
Proceeding by or before any Governmental Authority that is pending against or,
to the Knowledge of Seller, threatened in writing against Seller with respect to
the Purchased Assets. There is no Governmental Order outstanding against Seller
relating primarily to the Purchased Assets.

 

Section 4.7        Compliance with Laws.

 

(a)        Seller is conducting, and at all times during the period in which
Seller has owned the Purchased Assets, has conducted, its business and
operations as it relates to the Purchased Assets and the Products, in compliance
in all material respects with all applicable Laws, and is not in material
violation or default under any authorization of any Governmental Authority as it
relates to the Purchased Assets. At all times during the period Seller has owned
the Purchased Assets, all Products sold under the Product Registrations are, and
have been, manufactured and marketed in all material respects in compliance with
the specifications and standards contained in such Product Registrations and in
compliance with all applicable Health Care Laws.

 

(b)        As of the date of this Agreement, Seller possesses and is in
compliance with all Licenses necessary for the operation of the Purchased Assets
and Exploitation of the Products as currently conducted by Seller.

 

Section 4.8        Product Registrations; Regulatory Compliance.

 

(a)        A true and complete list of Product Registrations is set forth on
Schedule 1.1(e). Seller is the sole and exclusive owner, free and clear of any
Liens, except for Permitted Encumbrances, of the Product Registrations required
for the conduct of its business as it relates to the Purchased Assets, as
currently conducted by Seller, and as of the date of this Agreement, such
Product Registrations are valid and in full force and effect. Excluding the
Contracts set forth in Section 4.8(a) of the Seller Disclosure Schedule, no
right of reference has been granted to any Person with respect to any of the
Product Registrations.

 

(b)        Seller has, during the period in which Seller has owned the Purchased
Assets, fulfilled and performed, and is performing, all of its material
obligations with respect to the Product Registrations, and no event has occurred
that allows, or after notice or lapse of time would allow, revocation or
termination thereof or result in any other impairment of the rights of the
holder of any Product Registration. Seller has not received any written notice,
letters or other correspondence from the FDA, or any other Governmental
Authority or Person (i) contesting any of the Product Registrations or (ii)
otherwise alleging any violation of Health Care Laws by Seller. There are no
civil, criminal or administrative Proceedings, hearings or other investigations
pending or, to the Knowledge of Seller, threatened, and, to the Knowledge of
Seller, no event has occurred during the period in which Seller has owned the
Purchased Assets that could result in a penalty under or the revocation,
cancellation, suspension, non-renewal or adverse modification of any Product
Registration.

 



-17- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(c)        Seller has completed and filed all material reports, documents,
claims, permits and notices required by any Governmental Authority to be filed
by it in order to maintain the Product Registrations, including drug
registration and listing submissions to the FDA. In each case, as it relates to
the Products, to the Knowledge of Seller, no director, officer, employee, or
agent of Seller, has made an untrue statement of a material fact or fraudulent
statement to the FDA or any other Governmental Authority, failed to disclose a
material fact required to be disclosed to the FDA or any other Governmental
Authority, or committed an act, made a statement, or failed to make a statement
that, at the time such disclosure was made, would reasonably be expected to
provide a basis for the FDA or any other Governmental Authority to invoke its
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities,” set forth in 56 Fed. Reg. 46191 (Sept. 10, 1991) or any
similar policy. As it relates to the Products, to the Knowledge of Seller, no
director, officer, employee, or agent of Seller has engaged in any conduct that
has resulted, or would reasonably be expected to result, in debarments under 21
U.S.C. § 335a(a) or any similar Laws. As it relates to the Products, to the
Knowledge of Seller, neither Seller nor any of its officers, employees, agents
or distributors has been convicted of any crime or engaged in any conduct for
which such Person could be excluded from participating in any federal health
care programs under Section 1128 of the Social Security Act of 1935, as amended,
or any similar Law or program.

 

(d)        Seller has not voluntarily or involuntarily initiated, conducted or
issued, or caused to be initiated, conducted or issued, nor, to the Knowledge of
Seller, do any circumstances exist that are reasonably likely to give rise to,
any recall, field alerts, field corrections, market withdrawal or replacement,
safety alert, warning, “dear doctor” letter, investigator notice, safety alert,
or other notice or action relating to an alleged lack of safety, efficacy or
regulatory compliance of any Product.

 

(e)        Seller has not received any written notice that any Governmental
Authority has (i) commenced, or threatened to initiate, any action to request
the recall of any Product sold or intended to be sold by Seller or alleging any
violations of any federal, state or local or any payor “fraud and abuse,”
consumer protection and false claims statutes and regulations or any pricing or
rebate reporting requirements, (ii) commenced, or threatened to initiate, any
action to enjoin manufacture or distribution of any Product sold or intended to
be sold by Seller or (iii) issued any demand letter, finding of deficiency or
non-compliance or adverse inspection report in respect of any Product.

 

Section 4.9        Intellectual Property.

 

(a)        As of the date of this Agreement, to the Knowledge of Seller, (i)
there is no action or proceeding pending, or any notice of any objection or
claim asserted in writing or threatened by any Person, with respect to or
challenging the ownership, validity or enforceability of any Licensed
Intellectual Property, (ii) the rights of Seller under each Intellectual
Property License are free and clear of any Liens, other than Permitted
Encumbrances and the terms and conditions of each such Intellectual Property
License, and (iii) none of the Licensed Intellectual Property has been since
September 1, 2012, or is, the subject of (A) any pending or, to the Knowledge of
Seller, threatened in writing material adverse claim, judgment, injunction,
order, decree or agreement restricting its use in connection with any Product,
or (B) any other pending or, to the Knowledge of Seller, threatened in writing
material litigation or claim of infringement.

 



-18- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(b)        To the Knowledge of Seller, the manufacture, use and Exploitation of
the Products, as performed by or on behalf of Seller as of the date of this
Agreement, does not infringe, misappropriate or otherwise violate any
Intellectual Property right of any Person.

 

(c)        To the Knowledge of Seller, except as set forth on Schedule 4.9(c) of
the Seller Disclosure Schedule, the Licensed Intellectual Property and
Purchasers’ other rights under this Agreement are all of the material
Intellectual Property necessary for or used by Seller in connection with the
manufacture, use and Exploitation of the Products as currently conducted by
Seller.

 

(d)        To the Knowledge of Seller, no Person is infringing, misappropriating
or otherwise violating any Licensed Intellectual Property.

 

Section 4.10        Assets. Subject to Section 2.2 and other than (i) the
services provided to Seller pursuant to the Transition Services Agreement, dated
April 21, 2015, by and among Covis Pharma S.à.r.l., Zug Branch, Covis
Injectables S.à.r.l., Zug Branch, Covis Pharmaceuticals, Inc. and Seller, and
(ii) the items set forth on Section 4.10 of the Seller Disclosure Schedule, as
of the date of this Agreement, the Purchased Assets and Purchasers’ rights under
this Agreement constitute all of the assets and rights of Seller necessary for
Purchasers to manufacture, supply, market, distribute or Exploit the Products
immediately after the Closing in substantially the same manner as Seller
immediately prior to the Closing. Seller has good and marketable title to each
of the Purchased Assets, free and clear of all Liens, other than Permitted
Encumbrances.

 

Section 4.11        Contracts. Seller has made available to Purchasers a true,
complete and accurate copy of each of the Assumed Contracts, including any and
all amendments, supplements or modified thereto or detailed description of any
oral Assumed Contracts. Each Assumed Contract is legal, valid, binding and
enforceable against Seller (subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or law)) and is in full
force and effect. Neither Seller nor, to the Knowledge of Seller, any other
party to an Assumed Contract is in material breach or violation of, or default
under, any of the Assumed Contracts, and, to the Knowledge of Seller, no event
has occurred that, after the giving of notice or with lapse of time, would
constitute a material breach or default under any Assumed Contract by Seller
(or, to the Knowledge of Seller, any other party), or result in a termination
thereof or would cause or permit the acceleration thereof by another party under
any of the Assumed Contracts. There are no material disputes pending or, to the
Knowledge of Seller, threatened under any Assumed Contract and, to the Knowledge
of Seller, no party has communicated any intention or threat to reduce the
prices it will pay pursuant thereto, to terminate or to cancel any Assumed
Contract, or has failed to renew or extend the term of any Assumed Contract upon
the expiration of any such term.

 



-19- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 4.12        Inventory. Except as set forth on Section 4.12 of the Seller
Disclosure Schedule, the Inventory, as of the Closing Date, (i) shall comply
with all applicable specifications in all material respects, (ii) shall have
been manufactured in all material respects in accordance with current Good
Manufacturing Practices, as set forth in the United States Code of Federal
Regulations and the Product Registrations, (iii) shall not be misbranded or
adulterated, within the meaning of the FDCA, (iv) shall be saleable in the
ordinary course of business and fit for the purpose for which it was procured or
manufactured and (v) to the extent the Inventory contains raw materials and
work-in-process, such raw materials and work-in-process shall have been
manufactured, handled, maintained, packaged and stored at all times and in all
material respects in compliance with applicable Laws. The values at which such
Inventory is carried in the Books and Records of Seller is consistent with the
past business practices of Seller during the period in which it has owned the
Purchased Assets.

  

Section 4.13        Product Liability. During the period in which Seller has
owned the Purchased Assets, and, to the Knowledge of Seller, since September 1,
2012, no Proceedings or arbitrations related to product liability, including
those for consumer fraud and economic loss, have been initiated with respect to
the Products and, to the Knowledge of Seller, no such Proceedings or
arbitrations have been threatened or filed relating to any of the Products.

 



-20- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 4.14        Brokers. Other than Bourne Capital Partners, L.L.C., no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement and the Ancillary Agreements based upon arrangements made by or on
behalf of Seller. Seller is solely responsible for the fees and expenses of
Bourne Capital Partners, L.L.C.

 

Section 4.15        Taxes. (a) With respect to the period beginning on April 21,
2015 and ending on the Closing Date, all material Tax Returns required to be
filed by Seller with respect to the Purchased Assets have been or will be filed
when due in accordance with all applicable laws; (b) all Taxes shown on such Tax
Returns, if any, have been or will be paid in timely fashion; (c) there is no
action, suit, proceeding, investigation, audit or claim now pending with respect
to any Tax with respect to the Purchased Assets that relates to the period
beginning on April 21, 2015 and ending on the Closing Date and that would result
in a Lien on the Purchased Assets that would survive the Closing Date; (d) there
are no outstanding agreements extending the statutory period of limitation
applicable to any claim for, or the period for the collection or assessment of,
Taxes with respect to the Purchased Assets that relates to the period beginning
on April 21, 2015 and ending on the Closing Date; (e) there are no Liens, other
than Permitted Encumbrances, for any Tax on the Purchased Assets that relates to
the period beginning on April 21, 2015 and ending on the Closing Date.

 



-21- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 4.16        No Other Representations or Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN THIS ARTICLE IV (AS
MODIFIED BY ANY SCHEDULES HERETO), NEITHER SELLER NOR ANY OTHER PERSON MAKES ANY
OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO SELLER, THE
PURCHASED ASSETS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE
ANCILLARY AGREEMENTS, THE ASSUMED LIABILITIES AND ANY OTHER RIGHTS OR
OBLIGATIONS TO BE TRANSFERRED HEREUNDER OR PURSUANT HERETO, AND SELLER DISCLAIMS
ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SELLER OR ANY OF ITS
AFFILIATES OR REPRESENTATIVES. SELLER MAKES NO REPRESENTATIONS OR WARRANTIES TO
PURCHASERS REGARDING THE PROBABLE SUCCESS OR PROFITABILITY OF THE PURCHASED
ASSETS OR THE PRODUCTS.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Each Purchaser hereby represents and warrants to Seller, as to itself only, as
follows:

 

Section 5.1        Organization and Qualification. Such Purchaser is a
corporation or company duly organized, validly existing and in good standing
under the Laws of its respective jurisdiction and is duly qualified or licensed
to do business and is in good standing in each jurisdiction in which the concept
of good standing is recognized.

 

Section 5.2        Authority; Binding Effect. (a) Such Purchaser has all
requisite corporate power and authority to carry on its business as it is now
being conducted and to execute and deliver this Agreement and each Ancillary
Agreement to which it is a party and to perform its obligations hereunder and
thereunder. The execution and delivery by such Purchaser of this Agreement and
each such Ancillary Agreement to which it is a party, and the performance by it
of its obligations hereunder and thereunder, have been duly authorized by all
requisite corporate action.

 



-22- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(b)        This Agreement and each Ancillary Agreement has been duly executed
and delivered by such Purchaser and constitutes a valid and binding obligation
of such Purchaser, in each case enforceable against such Purchaser in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or law).

 

Section 5.3        No Conflicts; Consents. The execution, delivery and
performance of this Agreement and each Ancillary Agreement by such Purchaser and
the consummation of the transactions contemplated hereby and thereby will not
(i) violate any provision of the organizational documents of such Purchaser;
(ii) conflict with, or result in a breach of, constitute a default under, result
in the termination, cancellation or acceleration (whether after the giving of
notice or the lapse of time or both) of any term or provision of any Contract to
which such Purchaser and/or any of its Affiliates is a party or is subject; or
(iii) violate or result in a breach of or constitute a default under any Law or
other restriction of any Governmental Authority to which such Purchaser is
subject; except, with respect to clauses (ii) and (iii), for any violations,
breaches, conflicts, defaults, terminations, cancellations or accelerations that
would not, individually or in the aggregate, reasonably be expected to prevent,
materially delay or materially impair such Purchaser’s ability to effect the
Closing.

 

Section 5.4        Governmental Authorization. The execution and delivery of
this Agreement by such Purchaser does not require the consent or approval of any
Governmental Authority, except for consents or approvals that the failure to
obtain would not, individually or in the aggregate, reasonably be expected to
prevent, materially delay or materially impair such Purchaser’s ability to
effect the Closing.

 



-23- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 5.5        No Litigation. There is no Proceeding by or before any
Governmental Authority that is pending or, to the Knowledge of such Purchaser,
threatened in writing against such Purchaser that would materially interfere
with the ability of such Purchaser to perform its obligations hereunder.

 

Section 5.6        Condition of the Purchased Assets. EXCEPT AS IT MAY APPLY TO
CLAIMS BY A PURCHASER FOR FRAUD OR INTENTIONAL MISREPRESENTATION, FOR THE
SPECIFIC REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY SELLER IN ARTICLE IV
OF THIS AGREEMENT AS MODIFIED BY THE SELLER DISCLOSURE SCHEDULE, (I) SUCH
PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER IS NOT MAKING AND HAS NOT MADE ANY
REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AT LAW OR IN EQUITY, IN
RESPECT OF THE PURCHASED ASSETS, SELLER, SELLER’S AFFILIATES OR ANY OF SELLER’S
OR ITS AFFILIATES’ RESPECTIVE BUSINESSES, ASSETS, LIABILITIES, OPERATIONS,
PROJECTIONS, FORECASTS, PROSPECTS OR CONDITION (FINANCIAL OR OTHERWISE),
INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE
OF ANY ASSETS (EXCEPT AS RELATES TO THE REPRESENTATIONS AND WARRANTIES REGARDING
INVENTORY IN SECTION 4.12 OF THIS AGREEMENT), THE NATURE OR EXTENT OF ANY
LIABILITIES OR THE PROSPECTS OF THE PURCHASED ASSETS OR THE PRODUCTS; (II) SUCH
PURCHASER SPECIFICALLY DISCLAIMS THAT IT IS RELYING UPON OR HAS RELIED UPON ANY
REPRESENTATIONS, WARRANTIES OR AGREEMENTS THAT MAY HAVE BEEN MADE BY ANY PERSON
AND THAT ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT AND SUBJECT TO THE
LIMITED REMEDIES HEREIN PROVIDED, AND ACKNOWLEDGES AND AGREES THAT SELLER HAS
SPECIFICALLY DISCLAIMED AND DOES HEREBY SPECIFICALLY DISCLAIM ANY SUCH OTHER
REPRESENTATION OR WARRANTY MADE BY ANY PERSON; AND (III) SUCH PURCHASER IS
ACQUIRING THE PURCHASED ASSETS AND THE ASSUMED LIABILITIES IN “AS IS” CONDITION
AND ON A “WHERE IS” BASIS, SUBJECT ONLY TO THE SPECIFIC REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE IV OF THIS AGREEMENT (AS MODIFIED BY THE SELLER
DISCLOSURE SCHEDULE AND SELLER’S ELECTRONIC ONLINE DATA ROOM), AS FURTHER
LIMITED BY THE SPECIFICALLY BARGAINED-FOR EXCLUSIVE REMEDIES SET FORTH IN
ARTICLE VII.

 



-24- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 5.7        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements based
upon arrangements made by or on behalf of such Purchaser.

 

ARTICLE VI

 

COVENANTS

 

Section 6.1        Bulk Transfer Laws.

 

Each Party hereby waives compliance by each of the other Parties with the
requirements and provisions of any “bulk transfer” Laws of any jurisdiction that
may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Purchasers.

 



-25- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 6.2        Books and Records. Purchasers will preserve, or cause to be
preserved, the Books and Records and all other books and records relating to
Purchasers’ and/or their Affiliates’ distribution of Products or related
regulatory filing and reporting requirements and activities with respect to
Products, including, without limitation, government price reporting
(“Distribution Activities”) for applicable periods of time required by the FDA
or FTC or, in any event, for a period not less than [***] ([***])[***] after the
Closing Date (except with respect to government claims not subject to a statute
of limitations, such as Medicaid rebate claims, which shall continue for as long
as there is potential for a claim). Purchasers and their Affiliates will
cooperate with Seller and its Representatives during normal business hours and,
upon reasonable advance notice, to provide reasonable access to such records
maintained by Purchasers and their Affiliates relating to Purchasers’ and their
Affiliates’ Distribution Activities, to provide reports reasonably requested by
Seller regarding such records and information and to permit copying at the
expense of Seller or, where reasonably necessary, to loan original documents
relating to the same.

 

Section 6.3        Insurance. As of the Closing Date, the coverage under all
insurance policies related to the Purchased Assets shall continue in force only
for the benefit of Seller and not for the benefit of Purchasers or any of their
Affiliates. Purchasers agree to arrange for their own insurance policies with
respect to the Purchased Assets covering the period commencing as of the Closing
Date and agree not to seek, through any means, to benefit from any of Seller’s
insurance policies that may provide coverage for claims relating in any way to
the Purchased Assets prior to the Closing.

 

Section 6.4        Trade Notification. Seller and Purchasers shall agree on the
method and content of the notifications to customers of the sale of the
Purchased Assets to Purchasers within [***] ([***])[***] following the Closing
Date. Seller and Purchasers agree that said notifications are to provide
sufficient advance notice of the sale and the plans associated therewith.

 



-26- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 6.5        Tax Allocation. The Parties to this Agreement agree that the
amount of the total consideration transferred by Purchasers to Seller pursuant
to this Agreement (the “Consideration”) is and the allocation of the
Consideration will be in accordance with the fair market value of the assets and
Liabilities transferred pursuant to this Agreement. The allocation of the
Consideration in accordance with the fair market values of the assets and
Liabilities transferred shall be provided by Seller within [***] ([***])[***]
following the Closing Date, and Purchasers shall have the right to review and
raise any objections in writing to the proposed allocation during the [***]
([***])[***] period after Purchasers’ receipt thereof. If Purchasers do not
notify Seller of a disagreement with the proposed allocation during such [***]
([***])[***] period, the proposed allocation shall become final. If Purchasers
disagree with respect to any item in the allocation, the Parties shall negotiate
in good faith to resolve the dispute. If the Parties are unable to agree on the
allocation within [***] ([***])[***] after the commencement of such good faith
negotiations (or such longer period as Seller and Purchasers may agree in
writing), then the parties shall refer such dispute to an independent
internationally recognized accounting firm (“Independent Accountant”) at that
time to review the allocation, and make a determination as to the resolution of
such allocation. The determination of the Independent Accountant regarding the
allocation shall be delivered as soon as practicable following engagement of the
Independent Accountant, but in no event more than [***] ([***])[***] thereafter,
and shall be final, conclusive and binding upon Seller and Purchasers, and
Seller shall revise the allocation accordingly. Seller, on the one hand, and
Purchasers on the other hand, shall each pay one-half of the cost of the
Independent Accountant. The finalized allocation shall be binding on Seller and
Purchasers for all Tax reporting purposes, and Seller and Purchasers agree to
refrain from taking any position inconsistent therewith unless required by
applicable Law or a final determination of a Taxing Authority.

 

Section 6.6        Tax Treatment. Seller, on one hand, and Purchasers, on the
other hand, agree to treat all payments made either to or for the benefit of the
other Party or Parties, as the case may be, under this Agreement as adjustments
to the Purchase Price for Tax purposes to the extent permitted under applicable
Tax Law.

 

Section 6.7        FDA Letters.

 

(a)        On or before [***] ([***])[***] after the Closing Date, Seller shall
deliver the Seller FDA Transfer Letters to the FDA providing notice to the FDA
of the transfer of the ownership of the Product Registrations to TJL Purchaser.
 On or before [***] ([***])[***] after the Closing Date, Purchasers shall
deliver the Purchaser FDA Transfer Letters to the FDA notifying the FDA of TJL
Purchaser’s ownership of the Product Registrations and its acceptance of the
regulatory responsibilities associated with the Product Registrations from
Seller.

 



-27- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(b)        Promptly after the Closing and in any event within [***] ([***])[***]
after the Closing, Seller and Purchasers shall make all appropriate filings and
submissions with Governmental Authorities, including the Centers for Medicare &
Medicaid Services and the FDA to register appropriate NDC Numbers in the name of
the TJL Purchaser and transfer all regulatory responsibilities, excluding all
Excluded Liabilities attaching thereto of each Product, from Seller to TJL
Purchaser.

 

(c)        In accordance with the foregoing Section 6.7(a) and Section 6.7(b),
(i) Seller shall use all commercially reasonable efforts to complete the
transfer of the corresponding Product Registrations as promptly as practicable
after the Closing Date to the benefit of TJL Purchaser and (ii) Purchasers shall
use all commercially reasonable efforts to assist Seller in the transfer of such
Product Registrations, accept the transfer of the corresponding Product
Registrations and formalize with Sellers and any applicable Governmental
Authority, as promptly as practicable after the Closing Date, all necessary
documents. Following the transfer of the Product Registrations, Sellers shall
retain no rights in the Product Registrations or Regulatory Documentation,
including any rights to use or reference.

 

Section 6.8        Regulatory Responsibilities. Except as required by a Party to
comply with applicable Law or to exercise its rights and obligations hereunder
or under any Ancillary Agreement, Purchasers, from and after the Closing, shall
have the sole right and responsibility for preparing, obtaining and maintaining
all approvals from Governmental Authorities of competent jurisdiction, for
paying user fees due for the Products under the Prescription Drug User Fee Act
(as amended) and for conducting communications with Governmental Authorities of
competent jurisdiction, for the Products.

 



-28- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 6.9        Cooperating. Subject to Section 8.6 and except to the extent
any such disclosure would result, in the reasonable judgment of Seller or
Purchasers, as applicable, in (a) the disclosure of trade secrets of any third
parties or violate the terms of any applicable confidentiality provisions, (b) a
violation of applicable Laws, (c) a waiver of the protection of any
attorney-client privilege or similar doctrine or (d) the disclosure of any
sensitive or personal information that would expose Seller or Purchasers, as the
case may be, to liability, from and after the Closing Date, and except as set
forth in any Ancillary Agreement, each of Seller, on the one hand, and
Purchasers, on the other hand, shall make available to the other during normal
business hours and upon reasonable prior written notice, but without
unreasonably disrupting its business, all records to the extent related to the
Purchased Assets, the Assumed Liabilities and the Excluded Liabilities (subject
to redactions for commercially sensitive information exclusively related to the
Excluded Assets or such other reasonable measures as the Parties may mutually
agree) held by it and reasonably necessary to permit the defense, prosecution or
investigation of any litigation, examination or audit instituted prior to the
Closing or that may be instituted thereafter against or by either Party relating
to or arising out of the Exploitation of the Products prior to or after the
Closing (other than litigation between Purchasers or their respective
Affiliates, on the one hand, and Seller or its Affiliates, on the other hand,
arising out of the transactions contemplated hereby or by the Ancillary
Agreements, with respect to which applicable rules of discovery shall apply),
and shall preserve and retain all such records for the length of time
contemplated by its standard record retention policies and schedules. The Party
requesting such cooperation shall pay the reasonable out-of-pocket costs and
expenses of providing such cooperation (including legal fees and disbursements)
incurred by any other Party providing such cooperation and by its officers,
directors, employees and agents, and any unrecoverable Transfer Taxes in
connection therewith.

 

Section 6.10        Further Assurances. Subject to Section 2.2 and applicable
Law, each of Seller, on the one hand, and Purchasers, on the other hand, shall,
at any time or from time to time after the Closing, at the request and expense
of the other, execute and deliver to the other all such instruments and
documents or further assurances as the other may reasonably request in order to
(a) vest in Purchasers all of Seller’s right, title and interest in and to the
Purchased Assets as contemplated hereby, (b) effectuate Purchasers’ assumption
of the Assumed Liabilities and (c) grant to each Party all rights contemplated
herein to be granted to such Party under the Ancillary Agreements; provided,
however, that after the Closing, apart from such customary further assurances,
neither Seller nor Purchasers shall have any other obligations except as
specifically set forth and described herein or in the Ancillary Agreements.
Without limitation of the foregoing, except as expressly set forth herein
(including Section 6.8 and Section 6.9) or in the Ancillary Agreements, neither
Seller nor Purchasers shall have any obligation to assist or otherwise
participate in the amendment or supplementation of the Product Registrations or
otherwise to participate in any filings or other activities relating to the
Product Registrations other than as necessary to effect the assignment thereof
to TJL Purchaser in connection with the Closing pursuant to this Agreement.

 



-29- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 6.11        Wrong Pockets. For a period of up to [***] ([***])[***]
after the date hereof, if either of the Purchasers, on the one hand, or Seller,
on the other hand, becomes aware that any of the Purchased Assets has not been
transferred to Purchasers or that any of the Excluded Assets has been
transferred to Purchasers, it shall promptly (but in any event within [***]
([***])[***]) notify the other and the Parties shall use reasonable best efforts
to, as soon as reasonably practicable, ensure that such property is transferred,
with any necessary prior consent or approval, to (a) the applicable Purchaser,
at the expense of the Seller in the case of any Purchased Asset which was not,
but should have been, transferred to such Purchaser at the Closing; or (b)
Seller, at the expense of Purchasers in the case of any Excluded Asset which
was, but should not have been, transferred to Purchasers at Closing (it being
understood that neither Seller nor Purchasers shall be required to expend money
(except expenses as contemplated by the foregoing clauses (a) or (b), as
applicable), commence any litigation or offer or grant any accommodation
(financial or otherwise) to any third party).

 

Section 6.12        Know-How License. Effective as of the Closing, Seller hereby
grants to Purchasers a perpetual, irrevocable, transferable (solely as set forth
in the last sentence of this Section 6.12), sublicensable (solely as set forth
in the last sentence of this Section 6.12), non-exclusive, paid-up,
royalty-free, worldwide right and license to use and otherwise exploit the
Licensed Know-How solely in connection with developing, commercializing,
manufacturing, using, packaging, marketing, promoting, importing, exporting,
researching, transporting, selling and distributing the Products. Purchasers may
(but are not obligated to) transfer the foregoing license, and/or grant
sublicenses thereunder, to (a) any of their Affiliates, and (b) any acquirer of
any of the assets or business of Purchasers and their Affiliates relating to any
of the Products.

 



-30- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 6.13      IGI Purchaser Guarantee. IGI Purchaser hereby irrevocably and
unconditionally guarantees to Seller, as a primary obligation, the due and
punctual performance of all of TJL Purchaser’s obligations under this Agreement,
including the obligations to (a) perform all of TJL Purchaser’s obligations and
assume all of TJL Purchaser’s liabilities as provided by this Agreement and (b)
make payment of all amounts payable by TJL Purchaser under this Agreement, when
and as TJL Purchaser’s payment obligations hereunder shall become due and
payable. In case of a failure of TJL Purchaser to perform its obligations or pay
or provide for punctually any such amounts when due and payable (in accordance
with the terms of any extensions or renewals), IGI Purchaser hereby agrees, upon
written demand by Seller, to promptly perform such obligations, or pay or cause
to be paid punctually any such amounts when and as the same shall become due and
payable. IGI Purchaser hereby agrees that its obligations under this Section
6.13 constitute a guarantee of payment when due and not of collection. IGI
Purchaser hereby agrees that its obligations under the guarantee set forth in
this Section 6.13 shall be irrevocable and unconditional, irrespective of the
validity, regularity or enforceability of any obligations hereunder against TJL
Purchaser, the absence of any action to enforce TJL Purchaser’s obligations
hereunder or thereunder, any waiver or consent with respect to any provisions
hereof or thereof, the bankruptcy of TJL Purchaser or any circumstance that
might otherwise constitute a legal or equitable discharge or defense of a
guarantor. IGI Purchaser hereby waives (i) promptness, presentment, demand of
payment, protest, order and, except as set forth in this Section 6.13, notice of
any kind in connection with this Agreement and the guarantee provided for in
this Section 6.13 or (ii) any requirement that Seller exhaust any right to take
any action against TJL Purchaser or any other Person prior to or
contemporaneously with proceeding to exercise any right against IGI Purchaser,
pursuant to the guarantee set forth in this Section 6.13. This Section 6.13 is
subject to the provisions of Article VII in all respects.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.1        Indemnification by Seller. Subject to the provisions of this
Article VII, from and after the Closing, Seller agrees to defend, indemnify and
hold harmless Purchasers and their Affiliates, and, if applicable, their
respective directors, officers, agents, employees, successors and assigns
(collectively, the “Purchaser Indemnified Parties”) from and against any and all
claims, actions, causes of action, judgments, awards, losses, damages, penalties
or costs (including reasonable attorneys’ fees and other out-of-pocket costs
incurred in investigating, preparing and defending the foregoing) (collectively,
a “Loss” or, the “Losses”) to the extent arising or resulting from (i) any
Excluded Liability, (ii) any breach by Seller of any of its covenants or
agreements contained in this Agreement or (iii) any breach of any representation
or warranty of Seller contained in this Agreement.

 



-31- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 7.2        Indemnification by IGI Purchaser. Subject to the provisions
of this Article VII, from and after the Closing, IGI Purchaser agrees to defend,
indemnify and hold harmless Seller and its Affiliates, and, if applicable, their
respective directors, officers, agents, employees, successors and assigns
(collectively, the “Seller Indemnified Parties”) from and against any and all
Loss to the extent arising or resulting from (i) any Assumed Liability, (ii) any
breach by either Purchaser of any of its respective covenants or agreements in
this Agreement, (iii) any breach of any representation or warranty of either
Purchaser contained in this Agreement or (iv) the Exploitation, development,
manufacture, supply, marketing or distribution of the Products following the
Closing.

 

Section 7.3        Notice of Claims. (a) If any of the Persons to be indemnified
under this Article VII (the “Indemnified Party”) has suffered or incurred any
Loss subject to indemnification under this Article VII, the Indemnified Party
shall so notify the Party responsible for providing indemnification therefor
under this Agreement (the “Indemnifying Party”) promptly in writing describing
such Loss, the basis for indemnification hereunder, the amount or estimated
amount of such Loss, if known or reasonably capable of estimation, and the
method of computation of such Loss, all with reasonable particularity and
containing a reference to the provisions of this Agreement in respect of which
such Loss shall have occurred. If any action at law or suit in equity is
instituted by or against a third party with respect to which the Indemnified
Party intends to seek indemnity under this Article VII, the Indemnified Party
shall promptly notify the Indemnifying Party of such action or suit and tender
to the Indemnifying Party the conduct or defense of such action or suit. A
failure by the Indemnified Party to give notice and to tender the conduct or
defense of the action or suit in a timely manner pursuant to this Section 7.3
shall not limit the obligation of the Indemnifying Party under this Article VII,
except (i) to the extent such Indemnifying Party is prejudiced thereby, (ii) to
the extent expenses are incurred during the period in which notice was not
provided and (iii) as provided by Section 7.5.

 



-32- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(b)        Except when a notice, report or other filing must be filed
immediately pursuant to applicable Law, a Purchaser shall provide notice and an
opportunity to comment to Seller before such Purchaser files any report,
notification or filing with any Governmental Authority or third party in
connection with an event that would be reasonably likely to result in a Loss
subject to the indemnification provisions of Section 7.1. In the event such
Purchaser is required to file a report, notification or filing immediately, such
Purchaser shall provide simultaneous notice to Seller when it submits such
report, notification or filing to the applicable Governmental Authority.

 

Section 7.4        Third Party Claims. (a) The Indemnifying Party under this
Article VII shall have the right, but not the obligation, to conduct and
control, through counsel of its choosing, any third party Proceeding (a “Third
Party Claim”), and the Indemnifying Party may compromise or settle the same,
provided that the Indemnifying Party shall give the Indemnified Party advance
notice of any proposed compromise or settlement. No Indemnified Party may
compromise or settle any Third Party Claim for which it is seeking
indemnification hereunder without the consent of the Indemnifying Party. The
Indemnifying Party shall permit the Indemnified Party to participate in, but not
control, the defense of any such action or suit through counsel chosen by the
Indemnified Party, provided that the fees and expenses of such counsel shall be
borne by the Indemnified Party. If the Indemnifying Party elects not to control
or conduct the defense or prosecution of a Third Party Claim, the Indemnifying
Party nevertheless shall have the right to participate in the defense or
prosecution of any Third Party Claim and, at its own expense, to employ counsel
of its own choosing for such purpose.

 

(b)        The Parties hereto shall cooperate in the defense or prosecution of
any Third Party Claim, with such cooperation to include (i) the retention and
the provision of the Indemnifying Party records and information that are
reasonably relevant to such Third Party Claim and (ii) making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.

 



-33- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 7.5        Expiration. All representations and warranties made by the
Parties in this Agreement will survive until the [***] anniversary of the
Closing Date, except that the representations and warranties contained in
Section 4.1 (Organization and Qualification), Section 4.2 (Authority; Binding
Effect), Section 4.14 (Brokers), Section 5.1 (Organization and Qualification),
Section 5.2 (Authority; Binding Effect) and Section 5.7 (Brokers) (the foregoing
Sections, the “Fundamental Representations”) shall survive indefinitely. Any
matter as to which a claim has been asserted by timely notice that is pending or
unresolved at the end of the applicable survival period will continue to be
covered by this Article VII, notwithstanding any applicable statute of
limitations, until such matter is finally terminated or otherwise resolved under
this Agreement or non-appealable judgment of an arbitrator, and any amounts
payable under this Agreement are finally determined and paid.

 

Section 7.6        Limitations on Indemnification.

 

(a)        Threshold. Seller shall not be liable, pursuant to Section 7.1(ii),
for any Losses suffered by any Purchaser Indemnified Party unless the aggregate
of all Losses suffered by the Purchaser Indemnified Parties exceeds, on a
cumulative basis, an amount equal to [***] percent ([***]%) of the Purchase
Price (the “Indemnity Threshold”), in which event Seller shall be required to
pay or be liable for all such Losses in excess of the Indemnity Threshold. IGI
Purchaser shall not be liable, pursuant to Section 7.2(ii), for any Losses
suffered by the Seller Indemnified Parties unless the aggregate of all Losses
suffered by the Seller Indemnified Parties exceeds, on a cumulative basis, the
Indemnity Threshold, and then IGI Purchaser shall be required to pay or be
liable for all such Losses in excess of the Indemnity Threshold.

 

(b)        Cap. In no event shall Seller be liable to indemnify the Purchaser
Indemnified Parties pursuant to Section 7.1 for Losses in the aggregate in
excess of an amount equal to [***] percent ([***]%) of the Purchase Price (the
“Cap”), other than (i) with respect to claims for indemnification pursuant to
Section 7.1(iii) for Losses arising out of any breach of any Fundamental
Representations, in which case Seller shall not be liable to indemnify the
Purchaser Indemnified Parties for Losses in the aggregate in excess of an amount
equal to the Purchase Price, or (ii) Losses attributable to fraud or intentional
misrepresentation of Seller. In no event shall IGI Purchaser be liable to
indemnify the Seller Indemnified Parties pursuant to Section 7.2(iii) for Losses
in the aggregate in excess of the Cap, other than (i) with respect to claims for
indemnification pursuant to Section 7.2(iii) for Losses arising out of any
breach of any Fundamental Representations, in which case IGI Purchaser shall not
be liable to indemnify the Seller Indemnified Parties for Losses in the
aggregate in excess of an amount equal to the Purchase Price, or (ii) Losses
attributable to fraud or intentional misrepresentation of Purchasers.

 

(c)        Mitigation. The Parties shall cooperate with each other and use
commercially reasonable efforts to satisfy their respective common law duties to
mitigate or resolve any Losses that are indemnifiable hereunder, as further
provided in Section 7.7 below.

 

(d)        Other Limitations. If a Party is conducting any defense against a
Third Party Claim for which any other Party has sought indemnification pursuant
to Section 7.1 or Section 7.2, as applicable, the fees and expenses incurred
during the defense against such Third Party Claim, including legal costs and
expenses, shall constitute Losses for purposes of determining the amount subject
to the Cap pursuant to Section 7.6(b). For purposes of calculating the amount of
Losses pursuant to Section 7.1(iii) or Section 7.2(iii), the representations and
warranties in this Agreement shall be read without regard to any qualification
as to “material,” “materiality,” Material Adverse Effect or similar qualifiers.

 



-34- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(e)        Exclusion of Certain Damages. Notwithstanding anything in this
Agreement to the contrary, NONE OF THE PARTIES nor THEIR RESPECTIVE Affiliates
shall be liable for any indirect, INCIDENTAL, treble, remote, special,
exemplary, opportunity cost, consequential or punitive damages or damages for,
measured by or based on lost profits, loss of revenue or income, diminution in
value, multiple of earnings, profits or cash flows, or other similar measures or
for any loss of business reputation or opportunity THAT ARISES OUT OF OR RELATES
TO THIS AGREEMENT OR THE PERFORMANCE OR BREACH HEREOF OF ANY LIABILITY RETAINED
OR ASSUMED HEREUNDER, EXCEPT TO THE EXTENT ANY SUCH DAMAGE OR LOSS WAS A
REASONABLY FORESEEABLE CONSEQUENCE OF THE BREACH; PROVIDED, FURTHER, HOWEVER,
THAT THE FOREGOING LIMITATION ON DAMAGES SHALL NOT APPLY TO ANY SUCH DAMAGES
(I) THAT ARE ACTUALLY AWARDED PURSUANT TO A THIRD-PARTY CLAIM OR (II) RESULTING
FROM FRAUD OR intentional misrepresentation BY THE INDEMNIFYING PARTY.

 

Section 7.7        Losses Net of Insurance, Etc.

 

Any indemnifiable claim with respect to any matter shall be limited to the
amount of actual out-of-pocket indemnifiable Losses sustained and incurred by
the Indemnified Party by reason of such matter (and no Indemnifying Party shall
have an indemnification payment obligation, nor be entitled to assert any claim
for indemnification, in respect of any contingent liability unless and until
such liability becomes due and payable) net of any insurance proceeds actually
received as an offset against such Loss. The Indemnifying Party may require an
Indemnified Party to assign to the Indemnifying Party the rights to seek
recovery pursuant to the preceding sentence (to the extent such rights are
capable of assignment); provided, however, that the Indemnifying Party shall
then be responsible for pursuing such claim at its own expense; and provided
further, that the Indemnified Party shall cooperate (at the Indemnifying Party’s
expense) with the Indemnifying Party to seek such recovery. If the amount to be
netted hereunder from any payment required under Section 7.1 or Section 7.2 is
determined after payment by the Indemnifying Party of any amount otherwise
required to be paid to an Indemnified Party pursuant to this Article VII, the
Indemnified Party shall repay to the Indemnifying Party, promptly after such
determination, any amount that the Indemnifying Party would not have been
required to pay pursuant to this Article VII had such determination been made at
the time of such payment.

 



-35- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 7.8        Reimbursement. If an Indemnified Party recovers an amount
from a third party in respect of a Loss that is the subject of indemnification
hereunder after all or a portion of such Loss has been paid by an Indemnifying
Party pursuant to this Article VII, the Indemnified Party shall promptly remit
to the Indemnifying Party the amount received from the third party in respect
thereof.

 

Section 7.9        Sole Remedy/Waiver. Should the Closing occur, the remedies
provided for in this Article VII shall be the sole and exclusive remedies of any
Indemnified Party in respect of this Agreement, the Ancillary Agreements, the
Purchased Assets, the Products, the Excluded Assets, the Assumed Liabilities,
the Excluded Liabilities or the transactions contemplated hereby or by the
Ancillary Agreements, other than (a) for actions for specific performance or
other equitable remedies and (b) claims for fraud or intentional
misrepresentation. In furtherance of the foregoing, each Party hereby waives any
provision of applicable Law to the extent that it would limit or restrict the
agreement contained in this Section 7.9.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1        Notices. All requests, notices, instructions or other
communications to be given hereunder by one Party to another Party shall be
deemed to have been duly given and made if in writing and if served by personal
delivery upon the Party for whom it is intended, if delivered by registered or
certified mail, return receipt requested, by a national courier service or by
facsimile or electronic mail transmission (“e-mail”) (provided that such
facsimile or e-mail is promptly confirmed within [***] ([***])[***]by dispatch
pursuant to one of the other methods described herein) to the Person at the
address set forth below, or such other address as may be designated in writing
hereafter, in the same manner, by such Person:

 



-36- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

To Seller:

 

Concordia Pharmaceuticals Inc., S.à.r.l., Barbados Branch

[***]

[***]

[***]

Telephone: [***]

Facsimile: [***]

E-mail: [***]

Attn: [***]

 

with a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Telephone: (212) 558-7931

Facsimile: (212) 291-9519

E-mail: VeeraraghavanK@sullcrom.com

Attn: Krishna Veeraraghavan

 

to Purchasers:

 

IGI Laboratories, Inc.

[***]

[***]

Telephone: [***]

Facsimile: [***]

E-mail: [***]

Attn: [***]

 

Teligent Jersey Limited

[***]

[***]

Telephone: [***]

Facsimile: [***]

E-mail: [***]

Attn: [***]

 



-37- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

with a copy (which shall not constitute notice) to:

 

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Telephone: (212) 935-3000

Facsimile: (212) 983-3155

E-mail: JIPapernik@mintz.com

Attn: Joel I. Papernik, Esq.

 



Section 8.2        Amendment; Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Purchasers and Seller, or in the case of
a waiver, by the Party against whom the waiver is to be effective. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

Section 8.3        Successors and Assigns; No Third Party Beneficiaries. No
Party to this Agreement may assign any of its rights or obligations under this
Agreement including by sale of stock, by operation of Law in connection with a
merger or by sale of all or substantially all the assets of such Party without
the prior written consent of the other Parties hereto; provided, however, that
nothing in the foregoing shall prohibit Purchasers or Seller from making any
assignment (i) to any of its Affiliates so long as such Affiliate agrees in
writing to be bound by all of the terms, conditions and provisions contained in
this Agreement; provided further, that no such assignment shall release
Purchasers or Seller, as the case may be, from their obligations under this
Agreement; and (ii) to any successors to all or substantially all of the
business and assets of Purchasers or Seller, whether in a merger, consolidation,
sale of substantially all assets or other similar transaction. Any purported
assignment, hypothecation or transfer in breach of this Section 8.3 shall be
null and void. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Except as set forth in Article VII, this Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 



-38- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 8.4        Entire Agreement. This Agreement and the Ancillary Agreements
(in each case, including all Schedules and Exhibits hereto and thereto) contain
the entire agreement between the Parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, except for (i) the Confidentiality Agreement,
which will remain in full force and effect for the term provided for therein,
and (ii) any written agreement of the Parties that expressly provides that it is
not superseded by this Agreement. In the event of a conflict between the
provisions of this Agreement and the provisions of the Confidentiality
Agreement, the provisions of this Agreement shall control.

 

Section 8.5        Parties in Interest. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than Purchasers, Seller or
their successors or permitted assigns, any rights or remedies under or by reason
of this Agreement, except that the provisions of Article VII shall inure to the
benefit of the Purchaser Indemnified Parties and Seller Indemnified Parties, as
applicable.

 

Section 8.6        Confidential Information. All confidential information made
available to Purchasers, their Affiliates and their respective Representatives
with respect to Seller, its Affiliates, the Purchased Assets or the Assumed
Liabilities shall be treated in accordance with the Confidentiality Agreement,
which shall remain in full force and effect in accordance with its terms
notwithstanding the termination of this Agreement.

 



-39- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 8.7        Expenses, Transfer Taxes and Property Taxes. (a) All costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be borne by the Party incurring such expenses.
Notwithstanding the foregoing, all Transfer Taxes imposed by the United States,
or any state or possession of the United States, or Jersey shall be paid by
Purchasers and all Transfer Taxes imposed by Barbados or Luxembourg shall be
paid by Seller.

 

(b)        In the case of any taxable period that includes (but does not end on)
the Closing Date, (i) real, personal and intangible property Taxes and similar
Taxes imposed with respect to the Purchased Assets (“Property Taxes”) shall be
allocated between the Pre-Closing Tax Period and the Post-Closing Tax Period on
a per diem basis, and (ii) all other Taxes imposed with respect to the Purchased
Assets (other than Transfer Taxes subject to the second sentence of Section
8.7(a)) shall be allocated between the Pre-Closing Tax Period and the
Post-Closing Tax Period as though the taxable period terminated as of the
effective time of the Closing. Seller, on the one hand, and Purchasers, on the
other hand, shall promptly reimburse each other in accordance with such
allocation for any such Property Taxes which any Party is required to pay under
applicable Law.

 

Section 8.8        Schedules. The disclosure of any matter in any Schedule to
this Agreement shall be deemed to be a disclosure with respect to any other
section or subsection of this Agreement with respect to which its relevance is
reasonably apparent on its face for all purposes of this Agreement.
Notwithstanding anything in this Agreement to the contrary, the parties hereto
agree that the inclusion of an item in the Seller Disclosure Schedule as an
exception to any representation, warranty or other part of this Agreement will
not be deemed an admission that such item represents a material exception or a
material fact, event or circumstance, that such item is required to be disclosed
by this Agreement or that such item has had or would reasonably be expected to
have a Material Adverse Effect.

 



-40- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 8.9        Governing Law; Jurisdiction. (a) This Agreement and the
Ancillary Agreements and their negotiation, execution, performance or
non-performance, interpretation, termination, construction and all claims or
causes of action (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of, or relate to this Agreement, the Ancillary Agreements
or the transactions contemplated hereby or thereby (including any claim or cause
of action based upon, arising out of or related to any representation or
warranty made in connection with this Agreement or the Ancillary Agreements or
as an inducement to enter into this Agreement or the Ancillary Agreements),
shall be exclusively governed by, and construed in accordance with, the Laws of
the State of Delaware, regardless of Laws that might otherwise govern under any
applicable conflict of Laws principles.

 

(b)        Any claim, demand, suit, action, cause of action, or proceeding
(whether in contract, in tort, at law or otherwise) (each, a “Proceeding”) based
upon, arising out of, or related to this Agreement and the Ancillary Agreements
and their negotiation, execution, performance, non-performance, interpretation,
termination, construction or the transactions contemplated by the Agreement or
the Ancillary Agreements shall be heard and determined in the Court of Chancery
in the City of Wilmington, New Castle County, Delaware or, in the event such
court lacks subject matter jurisdiction, the United States District Court
sitting in Wilmington, Delaware or, in the event such federal district court
lacks subject matter jurisdiction, then in the Superior Court in the City of
Wilmington, New Castle County, Delaware. The Parties hereby irrevocably submit
to the exclusive jurisdiction and venue of such courts in any such Proceeding
and irrevocably and unconditionally waive the defense of an inconvenient forum,
or lack of jurisdiction to the maintenance of any such Proceeding. The consents
to jurisdiction and venue set forth herein shall not constitute general consents
to service of process in the State of Delaware and shall have no effect for any
purpose except as provided in this Section 8.9 and shall not be deemed to confer
rights on any Person other than the Parties. Each Party agrees that the service
of process upon such Party in any Proceeding arising out of or relating to this
Agreement or the Ancillary Agreements shall be effective if notice is given by
overnight courier at the address set forth in Section 8.1. Each of the Parties
also agrees that any final, non-appealable judgment against a Party in
connection with any Proceeding arising out of or relating to this Agreement
shall be conclusive and binding on such Party and that such award or judgment
may be enforced in any court of competent jurisdiction, either within or outside
of the United States. A certified or exemplified copy of such award or judgment
shall be conclusive evidence of the fact and amount of such award or judgment.

 



-41- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 8.10     WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW,
THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
PROCEEDING (whether in contract, in tort, at law or otherwise) BASED UPON,
ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ANCILLARY AGREEMENTS. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE PARTIES
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. THE PARTIES FURTHER WARRANT AND REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 



-42- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 8.11      Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic .pdf submission), each of
which shall be deemed an original, and all of which shall constitute one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered (by telecopy or otherwise) to
the other Party, it being understood that each Party need not sign the same
counterpart.

 

Section 8.12    Headings. The heading references herein and the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

Section 8.13     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
term or other provision of this Agreement, or the application thereof to any
Person or any circumstance, is invalid, illegal or unenforceable, (a) a suitable
and equitable provision shall be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity, illegality or unenforceability, nor shall such
invalidity, illegality or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.

 



-43- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 8.14      Mutual Drafting. The Parties are sophisticated and have been
represented by lawyers throughout the transactions contemplated hereby who have
carefully negotiated the provisions hereof. As a consequence, the Parties do not
intend that the presumptions set forth in Laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any Schedule or Exhibit hereto, and therefore,
waive their effects.

 

[Remainder of Page Intentionally Left Blank]

 

-44- 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
executed as of the date first written above.

 

  CONCORDIA PHARMACEUTICALS INC., S.À.R.L., BARBADOS BRANCH           By: /s/
Erin O’Neil / Neil Smith     Name: Erin O’Neil / Neil Smith     Title: COO / VP
Finance           IGI LABORATORIES, INC.             By: /s/ Jason
Grenfell-Gardner     Name: Jason Grenfell-Gardner     Title: President & CEO    
      TELIGENT JERSEY LIMITED             By: /s/ Jason Grenfell-Gardner    
Name: Jason Grenfell-Gardner     Title: President  

  

[Signature Page to Asset Purchase Agreement]





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 